DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
in claim 6 line 2 delete “claim 3” and insert - - claim 1- - 
in claim 9 line 2 delete “claim 3” and insert - - claim 1- - 

Allowable Subject Matter
Claims 1, 4-17, and 19-26 are allowed.
The following is an examiner’s statement of reasons for allowance, the prior art of record fails to teach or suggest: providing a wafer, the wafer including a substrate formed of sapphire and having a first main surface and a second main surface, and a semiconductor layered body disposed on the first main surface of the substrate; irradiating a laser beam into the substrate to form a modified region inside the substrate, the modified region having a crack reaching the first main surface and a crack reaching the second main surface; irradiating C02 laser to a region of the substrate overlapping with a region to which the laser beam has been irradiated; and cleaving the wafer along the modified region to obtain the light emitting elements each having a hexagonal shape in a plan view, wherein the cleaving of the wafer includes bonding the wafer to an elastic sheet and applying air pressure from a side of the elastic sheet opposite to the wafer, and the irradiating of the CO2 laser includes irraditatins the CO2 laser with an output of the CO2 laser being 3 W or higher and being lower than 30 W (claim 1) providing a wafer, the wafer including a substrate formed of sapphire and having a first main surface and a second main surface, and a semiconductor layered body disposed on the first main surface of the substrate; irradiating a laser beam into the substrate to form a modified region inside the substrate, the modified region having a crack reaching the first main surface and a crack reaching the second main surface; irradiating CO2 laser to a region of the substrate overlapping with a region to which the laser beam has been irradiated; and cleaving the wafer along the modified region to obtain the light emitting elements each having a hexagonal shape in a plan view, wherein the cleaving of the wafer includes bonding the wafer to an elastic sheet and applying air pressure from a side of the elastic sheet opposite to the wafer, wherein Page 6 of 12Appl. No. 16/908,354 Amendment dated June 27, 2022 Reply to Office Action of April 5, 2022 the irradiating of the laser beam includes scanning the laser beam in a zig-zag manner along sides of the hexagonal shape to irradiate the laser beam to regions corresponding to the sides of the hexagonal shape (claim 14) providing a wafer, the wafer including a substrate formed of sapphire and having a first main surface and a second main surface, and a semiconductor layered body disposed on the first main surface of the substrate; bonding the wafer to an elastic sheet irradiating a laser beam into the substrate to form a modified region inside the substrate, the modified region having a crack reaching the first main surface and a crack reaching the second main surface; in a state in which the wafer is bonded to the elastic sheet, irradiating CO2 laser to a region of the substrate overlapping with a region to which the laser beam has been irradiated; and Page 7 of12Appl. No. 16/908,354 Amendment dated June 27, 2022 Reply to Office Action of April 5, 2022 cleaving the wafer along the modified region to obtain the light emitting elements, wherein the irradiating of the CO2 laser includes irraditating the CO2 laser with an output of the CO2 laser being 3 W or higher and being lower than 30 W (claim 17).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817